Title: 9th.
From: Adams, John Quincy
To: 


       The air is very temperate, in Comparison to that of yesterday. The river, was froze over in such a manner, that it was almost sufficient to bear a man’s Weight: but it is now so different, that Mr. Peabody, came over this Evening in a boat: the closing of this River, is always a sudden affair. Mr. Duncan, and Mr. Payson, were here, in the Evening; and Mr. Ben Willis, a youth, about 17 years, old, who has so much sedateness, and steadiness, in his looks and manners, that he goes by the name of the young Captain: I received a Horace, by the Post, from my Brother, to whom I sent for it last Week. I began upon the Odes, and went through the two first.
       Rain.
      